DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 26 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 fails to further limit the subject matter of the claim upon which it depends. Specifically, claim 26 recites, “the tunnels have an average width greater than 2 µm” which attempts to broaden the limitation “the tunnels have an average width greater than 1.5 µm and less than 10 µm” recited in claim 1 from which claim 26 depends (note: greater than 2 µm encompasses values above 10 µm).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2, 6-9, 11, 13-16, 21, 25-26, 28-30, & 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014135481A hereafter referred to as Koji in view of Elias et al. (US 5,660,737) and Jeng-Feng et al. (US 6,621,686).
In regards to claim 1, 
Koji discloses a capacitor, comprising: 
an anode with one or more active layers (3 – fig. 1; [0027]) that each includes fused particles (3a – fig. 1; [0028] – sintering fuses particles) positioned on a tunneled portion of an aluminum current collector (1 – fig. 1; [0013]); and 
the tunneled portion of the current collector has tunnels ([0050] – through holes not shown having diameter of several microns) that extend from a first face of the current collector to a second face of the current collector ([0050] – through holes extend through the foil (i.e. extend from a first face of the current collector to a second face of the current collector)), 
the tunnels having an average width greater than 1.5 µm and less than 10 µm ([0050] – several microns will be greater than 2 µm to less than 10 µm), and 
the current collector includes a tab portion (1a – fig. 1; [0037]) that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor ([0037] & [0002]).  Koji fails to explicitly disclose excluding the micron sized tunnels in the tab portion and the 2 and less than 90M/cm2.

Elias ‘737 discloses a tab portion (14 – fig. 1; C4:L28-29) that excludes tunnels (C4:L38-46) and that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor (C2:L4:L67 to C5:L7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tab of Koji to be tunnel free (i.e. unetched) as taught by Elias ‘737 to obtain a capacitor wherein the extraction electrode has high strength and flexibility thus reducing the possibility of cracking and allowing for a large capacitance.

Jeng-Feng ‘686 discloses that the collector tunnel density is a result effective variable, particularly for reducing equivalent series resistance without sufficiently reducing capacitance (C6:L1-4).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Koji such that the average tunnel density greater than 5M/cm2 and less than 90M/cm2 to reduce the ESR without sufficiently reducing capacitance as taught by Jeng-Feng ‘686.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2, 
Koji further discloses wherein the current collector is positioned between active layers (seen in fig. 3-4; [0022]).  

In regards to claim 6, 
Koji further discloses wherein a thickness of at least one of the one or more active layers is greater than 150 µm ([0026]).  

In regards to claim 7, 
Koji further discloses wherein a thickness of the current collector is less than 200 µm ([0012]).  

In regards to claim 8, 
Koji further discloses wherein a thickness of the anode is more than 400 µm ([0012] & [0026]); and a thickness of the current collector is less than 200 µm ([0012]).  

In regards to claim 9, 
Koji further discloses wherein the one or more active layers are not positioned over a portion of the current collector (seen in fig. 1).  

In regards to claim 11, 
Koji discloses a method of forming an anode for a capacitor, comprising: 

the tunnels having an average width greater than 1.5 µm and less than 10 µm ([0050] – several microns will be greater than 2 µm to less than 10 µm), 
adding one or more active layers (3 – fig. 1; [0027]) to the tunneled portion of the current collector such that the one or more active layers are not positioned over a tab portion (1a – fig. 1; [0037]) of the current collector, 
the tab portion of the current collector excludes the tunnels, and 
the one or more active layers including fused particles (3a – fig. 1; [0028] – sintering fuses particles); and 
fabricating the capacitor such that the tab portion provides electrical communication between the anode and a terminal that is accessible from outside of a case of the capacitor ([0037] & [0002]).  Koji fails to explicitly disclose the tab portion excluding the micron sized tunnels and the tunnels having an average tunnel density greater than 5M/cm2 and less than 90M/cm2.

Elias ‘737 discloses a tab portion (14 – fig. 1; C4:L28-29) that excludes tunnels (C4:L38-46) and that provides electrical communication between the anode and a terminal that is accessible from outside of a case for the capacitor (C2:L4:L67 to C5:L7).



Jeng-Feng ‘686 discloses that the collector tunnel density is a result effective variable, particularly for reducing equivalent series resistance without sufficiently reducing capacitance (C6:L1-4).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Koji such that the average tunnel density greater than 5M/cm2 and less than 90M/cm2 to reduce the ESR without sufficiently reducing capacitance as taught by Jeng-Feng ‘686.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 13, 
Koji further discloses wherein the tunnels are generated in the current collector before the one or more active layers are added to the current collector (fig. 1).  

In regards to claim 14, 


In regards to claim 15, 
Koji further discloses wherein the particles include a dielectric (6 – fig. 5; [0052] on a core (fig. 5; [0030]).

In regards to claim 16, 
Koji further discloses wherein the dielectrics are generated on the core concurrently with an anode metal oxide being generated in an interior of the tunnels ([0030] – anodization is preformed after the formation of the powder by immersing the entire laminate in an anodizing solution and thereafter applying a voltage; thus the dielectric formation on the metal particles (core) and interior surface is done concurrently).  

In regards to claim 21, 
Koji further discloses wherein the fused particles include aluminum ([0024]) and an electrolyte in the tunnels is a liquid ([0032]).


Koji further discloses wherein the one or more active layers are not positioned over the tab portion (seen in fig. 1).

In regards to claim 26, 
Koji further discloses wherein the average width of the tunnels is greater than 2 µm and less than 10 µm ([0050] – several microns will be greater than 2 µm to less than 10 µm).  

In regards to claim 28, 
Koji further discloses wherein the particles have an average width greater than 6 µm ([0019]).  

In regards to claim 29, 
The reference(s) as applied above discloses/disclose all the limitations of claim 29 except wherein generating the tunnels includes laser drilling the tunnels.  However, this claim is considered to be a product by process claim since the claim language is directed to the step required to form the tunnels.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 

In regards to claim 30, 
Koji further discloses wherein the active layers do not contact one another through the tunnels ([0019] & [0050] – as the diameter of the tunnels is several microns and diameter of the particles is 30 microns, the particles will not extend into the tunnels and thus will not contact through the several micron diameter tunnels).

In regards to claim 32, 
Koji further discloses wherein an average width of the particles exceeds the average width of the tunnels ([0019] & [0050] – 30 microns is greater than several microns).

In regards to claim 33, 
Koji further discloses wherein an electrolyte is positioned in the tunnels ([0032] & [0050] – impregnating liquid electrolyte will cause the electrolyte to enter the tunnels).

Allowable Subject Matter
Claim(s) 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein an average width of all of the tunnels that extend from the first face of the current collector to the second face of the current collector and that are between the active layers is greater than 1.5 µm and less than 10 µm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848